Exhibit 99.1 United States Natural Gas Fund, LP Monthly Account Statement For the Month Ended February 28, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (62,440,570) Unrealized Gain (Loss) on Market Value of Futures 21,778,750 Interest Income 136,250 ETF Transaction Fees 11,000 Total Income (Loss) $ (40,514,570) Expenses Investment Advisory Fee $ 331,719 Brokerage Commissions 112,473 Tax Reporting Fees 57,580 NYMEX License Fee 13,592 Audit Fees 12,274 SEC & FINRA Registration Expense 11,200 Non-interested Directors' Fees and Expenses 3,486 Total Expenses $ 542,324 Net Gain (Loss) $ (41,056,894) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 2/1/09 $ 717,942,034 Additions (1,300,000 Units) 23,900,237 Withdrawals (1,700,000 Units) (29,052,056) Net Gain (Loss) (41,056,894) Net Asset Value End of Period $ 671,733,321 Net Asset Value Per Unit (38,900,000 Units) $ 17.27 To the Limited Partners of United States Natural Gas Fund,
